Citation Nr: 0600554	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has carefully reviewed the appellant's claim of 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  Specifically, the appellant has not 
undergone an adequate comprehensive VA medical examination to 
ascertain the severity of his disabilities or his capacity 
for employment.  The 2003 VA examination did not provide 
adequate findings concerning lumbar and cervical spine range 
of motion nor of any functional limitations resulting from 
these conditions.  No psychiatric examination was conducted.

The RO has not yet rated all of the veteran's nonservice-
connected conditions.  The RO considered rating a "back 
injury," but the veteran's most significant spinal 
disability is actually his cervical spine, for which he 
underwent fusion and which now has degenerative disc disease.  
He also, however, has lumbar spine degeneration at L4-5.  The 
RO did not rate several of his other conditions noted in the 
outpatient treatment records, such as cataracts, headaches, 
prostate condition, or sleep apnea.


With respect to the psychiatric condition, the diagnoses have 
varied.  What is clear, however, is that the veteran 
previously had a significant substance abuse disorder which 
likely affected his psychiatric functioning.  No effort has 
been made to determine which portion of the Global Assessment 
of Functioning (GAF) scores are attributable to his prior 
substance abuse dependence, now in remission, or to acquired 
psychiatric disabilities. 

There are discrepancies in the record concerning the 
veteran's employment and financial status.  He most recently 
submitted a financial status report in 2003.  At the 
veteran's August 2005 Board hearing, he testified that he 
received a $20,000 settlement for a Workman's Compensation 
claim and that he receives $867 a month on his school loans.  
He also submitted pay stubs for income received in 2004 and 
2005.  It would be useful to obtain a current financial 
status report to determine how the veteran's circumstances 
have changed since 2003.

Further, the veteran testified that he applied for but was 
denied disability benefits from the Social Security 
Administration (SSA).  VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Accordingly, the case is hereby REMANDED for the following 
actions:

1. Request that the appellant complete a 
Financial Status Report and Employment 
History listing all monthly income, 
monthly expenses, assets and debts.  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Obtain the veteran's most recent VA 
Treatment Records, from August 2005 to 
the present, from Pittsburgh.

4.  Make arrangements to schedule the 
appellant for appropriate VA examinations 
to determine the nature and severity of 
all disorders claimed in conjunction with 
his claim for nonservice connected 
pension benefits, to include:
?	Orthopedic disorders - degenerative 
disc disease of the cervical and 
lumbar spines, right big toe 
disorder
?	Digestive disorder - hepatitis C
?	Eye disorder - cataracts 
?	Psychiatric disorders - bipolar 
disorder and depression
?	Genitourinary disorder - prostate
?	Neurological disorder - headaches, 
sleep apnea 

All appropriate diagnostic testing deemed 
necessary to render clinically supported 
diagnoses should be administered or any 
other specialized examinations deemed 
necessary must be performed.  

Psychiatric examination:  When assigning 
a Global Assessment of Functioning (GAF) 
score, the examiner should, to the extent 
medically feasible, differentiate between 
impairment due to substance abuse 
disorder(s) versus any psychiatric 
disorders present.

The claims file must be furnished to the 
examiners in conjunction with the 
examinations.  The examiners must 
describe the impact of the appellant's 
disabilities on his industrial 
adaptability.  

The examiners must give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination. Each examiner should render 
an opinion as to what effect the 
disabilities found have on the 
appellant's ability to work, and state 
whether his disabling conditions are 
susceptible to improvement through 
appropriate treatment. In particular, the 
effect of pain on employability should be 
discussed. The factors upon which the 
opinions are based must be set forth.

5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, review the case on the 
basis of the additional evidence.  The RO 
should be sure to rate all of the 
veteran's nonservice-connected 
conditions, and consider both the 
objective and subjective criteria for 
awarding pension benefits.

6. If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


